Lemons, Grundy & Eisenberg
John H. Cotton & Associates, Ltd.
Alverson Taylor Mortensen & Sanders
Kenneth M. Sigelman & Associates
Christiansen Law Offices
ORDER DENYING PETITION FOR WRIT OF MANDAMUS
This original petition for a writ of mandamus challenges district court orders granting a motion for leave to amend a complaint and denying a motion to dismiss, or alternatively, for summary judgment, in a tort action. Having considered petitioners' arguments and the supporting documents, we are not persuaded that our extraordinary and discretionary intervention is warranted. NRS 34.160 ; Pan v. Eighth Judicial Dist . Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) ; Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d. 849, 851 (1991). In particular, we perceive no reason to deviate from our general policy of declining to consider writ petitions challenging orders denying motions to dismiss or for summary judgment, see Smith v. Eighth Judicial Dist. Court , 113 Nev. 1343, 1344, 950 P.2d 280, 281 (1997), as the underlying action has been pending since 2013 in district court and has a trial setting for early next month, and it appears that the legal issues raised in the petition may be refined during further pretrial proceedings or at trial and that those issues may be adequately reviewed on an appeal from a final judgment, see Pan, 120 Nev. 222, at 224 88 P.3d 840, 841. Accordingly, we
ORDER the petition DENIED.1

In light of this order, we deny petitioners' March 23 and April 9, 2018, stay motions.